DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both electric heater and rigid tube.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "interior space", “hollow bore”, “interior void”, “an open volume” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it contains reference numerals.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 14 objected to because of the following informalities:  "(c)" is referenced twice.  For purposes of examination, it is presumed that applicant intended to recite "(d)".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the liquid".  There is insufficient antecedent basis for this limitation in the claim.  “A liquid” is not recited in the body of the claim.
Claims 15-31 are rejected insomuch as they depend on claim 14.
Claims 15-17 are improper dependents as they are dependent on a cancelled claim.  Therefore the following rejections are made.
Claim 15 recites the limitation "the hollow tube", “the central bore”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “an exterior surface”.  In the case where Claim 15 properly depended from claim 14, this would be an additional recitation of “an exterior surface”.  For purposes of examination, this will be treated as the same the exterior surface recited in claim 14.
Claims 16-17 are rejected insomuch as they depend from a rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 is dependent from claim 13 which has been cancelled.  Claims 16-17 depend from claim 15 which is an improper dependent.  For purposes of examination, it will be treated as if claim 15 recites, "The vapor generating device of claim 14 ... ".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-20, and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016079151 A1 (hereinafter NORDSTRÖM) in view of US 20140130816 A1 (hereinafter LIU). NORDSTRÖM priority date is November 17, 2014 and the foreign document was included in applicant’s Information Disclosure Statement dated April 11, 2019 
Regarding claim 14, NORDSTRÖM discloses an electronic nicotine delivery system housing (abstract). NORDSTRÖM discloses, 
(a) a base plate (Fig. 2A, base plate 36)
(b) an electric heater (Fig. 6B, electric heater 14) supported by the base plate, the electric heater being formed with an interior space (Fig. 6B. inner bore 70, interior of heater at open ends 66)
 (c) an elongate wick (Figs. 2A-2B, elongate wick 30) extending from the base plate wherein, the electric heater has a plurality of apertures (Fig. 6A-6B, macro apertures 58) extending from the interior space to an exterior surface (Fig. 6B, outer surface 68) of the electric heater; and wherein the liquid comprises nicotine or a salt thereof (abstract).
NORDSTRÖM does not disclose, (c) a hollow tube with an interior void defining a central bore, the hollow tube being received in the interior space of the electric heater or a wick inside the central bore of the hollow tube.
LIU teaches an electronic cigarette atomizing device with a hollow atomizing unit (abstract).  LIU teaches a hollow tube with an interior void (Fig. 4, atomizing rod 421, ¶45).  The hollow tube is received in an interior space of a heater (Fig. 4, heating filament 422, ¶45).  A wick (Fig. 4, liquid guiding rope 423) goes through the inside of the central bore of the hollow tube (¶50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NORDSTRÖM to include a hollow tube received in the interior space of the heater with a wick through the central bore as taught in LIU.  A person of ordinary skill in the art would obviously include a hollow tube.  Doing so would enable the liquid flowing through the liquid guiding rope to flow through the guiding holes to be atomized and converted to smoke (¶48, ¶50).
Regarding claim 15, modified NORDSTRÖM discloses the vapor  generating device of claim 14 as discussed above.  NORDSTRÖM does not disclose wherein the hollow tube is formed with at least one opening extending from the central bore of the hollow tube to an exterior surface of the hollow tube.
LIU teaches that the atomizing rod is formed with at least one opening (Fig. 4, liquid guiding holes 424, ¶48).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NORDSTRÖM to include openings in the atomizing rod as taught in LIU.  Doing so would enable the liquid to be evenly filled and the liquid to be sufficiently guided (¶7, ¶49). 
Regarding claims 16-17, modified NORDSTRÖM discloses the vapor  generating device of claim 15 as discussed above.  NORDSTRÖM may not explicitly disclose the ranges for the openings of the hollow tube to be, circular with a diameter of 1 mm and wherein the at least one opening of the hollow tube has an area between 0.7 mm2 and 1 mm2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of NORDSTRÖM to have openings with in disclosed ranges since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of NORDSTRÖM would not operate differently with the claimed values and since NORDSTRÖM discloses a tube with openings that can take on alternate shapes (page 17, lines 16-23) would function appropriately with the claimed values.  Further, Applicant places no criticality on the range claimed.  The recitation of the range is only found in the claims themselves with no critical importance on the range.
Regarding claim 18, modified NORDSTRÖM discloses the vapor  generating device of claim 14 as discussed above.  NORDSTRÖM does not disclose wherein the hollow tube is rigid.  
LIU teaches that the atomizing rod is formed of a glass fiber (¶5).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NORDSTRÖM to form the hollow tube such that it is rigid as taught in LIU.  Glass fiber is considered to be rigid.  A rigid hollow tube would enable the heater to be wrapped around it while containing the liquid guiding rope  (¶5, ¶7). 
Regarding claims 19-20, modified NORDSTRÖM discloses the vapor generating device of claim 18 as discussed above.  NORDSTRÖM does not disclose wherein the hollow tube is formed of a plastic material and wherein the hollow tube is formed of a material selected from the group consisting of polyether ether ketone (PEEK), polyphenylene sulfide (PPS), polysulphone (PSU) and polyetherimide (PEI). 
NORDSTRÖM teaches materials that are appropriate for machining the elements inside the vaporization chamber (page 22, lines 14-27).  These materials include plastic and polyether ether ketone (PEEK), polyphenylene sulfide (PPS), polysulphone (PSU) and polyetherimide (PEI).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NORDSTRÖM to form the hollow tube taught in LIU from the materials taught in NORDSTRÖM.  Doing so would provide a hollow tube that can withstand the liquids and high temperature in the system (page 22, lines 14-27).
Regarding claim 22, modified NORDSTRÖM discloses the vapor  generating device of claim 14 as discussed above.  NORDSTRÖM further discloses further including at least one electric connector (Fig. 6B, electrical tabs 72)  engaging the electric heater and extending through the base plate.
Regarding claim 23, modified NORDSTRÖM discloses the vapor  generating device of claim 14 as discussed above.  NORDSTRÖM further discloses a power supply (Fig. 2A, power source 12) operatively connected to the electric heater and to a control unit (page 12, lines 5-13).
Regarding claim 24, modified NORDSTRÖM discloses the vapor  generating device of claim 23 as discussed above.  NORDSTRÖM further discloses wherein the control unit is arranged to activate the electric heater during a predetermined time period (page 14, lines 1-6).
Regarding claim 25, modified NORDSTRÖM discloses the vapor  generating device of claim 14 as discussed above.  NORDSTRÖM further discloses a housing (Figs. 1-2, housing 16) the housing enclosing the vapor generating device.
Regarding claim 26, modified NORDSTRÖM discloses the vapor  generating device of claim 25 as discussed above.  NORDSTRÖM further discloses a disposable cartridge (Fig. 3, cartridge 20) with a mouthpiece (fig 3, mouthpiece 24), the disposable cartridge being attached to and partly inserted into the housing.
Regarding claim 27, modified NORDSTRÖM discloses the vapor  generating device of claim 26 as discussed above.  NORDSTRÖM further discloses wherein the liquid is contained in a reservoir (Fig. 3, reservoir 22) supported inside the disposable cartridge.
Regarding claim 28, modified NORDSTRÖM discloses the vapor  generating device of claim 26 as discussed above.  NORDSTRÖM further discloses wherein the disposable cartridge includes a port (Fig. 3, end 78) configured to receive the hollow tube therethrough at the time the disposable cartridge is inserted into the housing.
Regarding claim 29, modified NORDSTRÖM discloses the vapor  generating device of claim 25 as discussed above.  NORDSTRÖM further discloses wherein an open volume in the housing at the heater forms a vaporizing chamber (Fig. 3, vaporization chamber 26).
Regarding claim 30, modified NORDSTRÖM discloses the vapor  generating device of claim 29 as discussed above.  NORDSTRÖM further discloses wherein the housing is provided with at least one air inlet (Fig. 1, plurality of holes 17) connecting the vaporizing chamber with an exterior of the housing.
Regarding claim 31, modified NORDSTRÖM discloses the vapor  generating device of claim 29 as discussed above.  NORDSTRÖM further discloses wherein the mouthpiece includes at least one channel or outlet conduit (Fig. 3, outlet 25) extending from the mouthpiece to the vaporizing chamber.
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over NORDSTRÖM and LIU as applied to claim 14 above, and further in view of US 20140246016 A1 (hereinafter TERRY).
Regarding claim 21, modified NORDSTRÖM discloses the vapor  generating device of claim 14 as discussed above.  NORDSTRÖM does not disclose wherein the elongate wick is porous.
TERRY teaches a personal vapor inhaling unit (abstract) that can deliver nicotine (¶2).  TERRY teaches that the fluid is transported by wicks (Fig. 7, distal wick 134, proximal wick 136, ¶97).  TERRY teaches that the wick is comprised of porous ceramic (¶128).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NORDSTRÖM to provide wherein the elongate wick is porous as taught in TERRY.  A person of ordinary skill in the art would obviously use a porous wick.  Doing so would transport the liquid within the vapor generating device (TERRY ¶97, ¶128).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726